DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 28-54 are pending
Claims 1-27 and 55-56 are currently withdrawn from consideration
Claims 28-54 are rejected

Information Disclosure Statement
The Information Disclosure Statements filed on 11/27/2019, 01/09/2020 and 05/13/2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Election/Restrictions
Applicant's election with traverse of Group II claims 28-54 in the reply filed on 08/29/2022 is acknowledged.  The traversal is on the ground(s) that the restricted inventions are not independent inventions and that examination of both claimed invention together would not present a serious burden on the U.S. Patent and Trademark Office.  This is not found persuasive because the issue as to the meaning and intent regarding “independent and distinct” as used in 35 U.S.C 121 and 37 CFR 1.41 has been adequately addressed in MPEP §802.01.  Therein, it is stated that the legislative intent was to maintain the substantive law on the subject of restriction practice prior to enactment of 35 USC 121.  Such practice permitted restriction between distinct, albeit dependent inventions.  If the intent had been otherwise, then only the term “independent” would have been used.  Thus, restriction between the distinct inventions set forth in this application is proper even though these inventions are clearly related.
	With regard to applicants allegation that joinder of these distinct inventions would not present a serious burden to the U. S. Patent and Trademark Office, such allegations relied on the unsupported assumption that the search and the examination of both the invention would be coextensive.  However, the issues raised in the examination of apparatus claims are divergent from those raised in the examination of process claims.  Further, while there may be some overlap in the searches of the two inventions, there is no reason to believe that the searches would be identical.  Therefore, based on the additional work involved in searching and examining both distinct inventions together, restriction of the distinct inventions is clearly proper.  
	The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 28 is objected to because of the following informalities:  Line 8 states “for recovering heat” and instead should state “for recovering the heat” for further clarity.  Also, lines 9-10 states “for exchanging heat;” and instead should state “for exchanging the heat;” for further clarity.  Furthermore, line 18 states “for exchanging heat” and instead should state “for exchanging the heat” for further clarity.  Appropriate corrections are required.
Claim 31 is objected to because of the following informalities:  Line 4 states “towards at least one ballast tank” and instead should state “towards the at least one ballast tank” for further clarity.  Appropriate correction is required.
Claim 40 is objected to because of the following informalities:  Line 1 states “40. T”.  Remove “T” next to claim number 40.  Appropriate correction is required.
Claim 41 is objected to because of the following informalities:  Line 1 states “not comprising a filter”.  Did Applicant intend to recite “not”?  Appropriate correction is required.
Claim 42 is objected to because of the following informalities:  Line 1 states “not comprising a filter”.  Did Applicant intend to recite “not”?  Appropriate correction is required.
Claim 43 is objected to because of the following informalities:  Line 2 states “for applying heat” and instead should state “for applying the heat” for further clarity.  Appropriate correction is required.
Claim 44 is objected to because of the following informalities:  Line 3 states “for applying heat” and instead should state “for applying the heat” for further clarity.  Appropriate correction is required.
Claim 46 is objected to because of the following informalities:  Line 2 states “for applying heat” and instead should state “for applying the heat” for further clarity.  Appropriate correction is required.
Claim 50 is objected to because of the following informalities:  Line 1 is missing a claim identifier.  Appropriate correction is required.
Claim 51 is objected to because of the following informalities:  Line 8 states “predetermined” and instead should state “pre-determined” to maintain consistency.  Appropriate correction is required.
Claim 52 is objected to because of the following informalities:  Line 2 states “60°c” and instead should state “60°C” for further clarity.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a heat application section configured for” on line 6 of claim 28, “a heat recovering section configured for” on line 8 of claim 28, “a first part and a second part configured for” on line 9 of claim 28, “the heat recovering section being configured for” on line 18 of claim 28, “the system being configured for” on line 2 of claim 29, “a flange configured for” on line 2 of claim 30, “configured for” on line 1 of claim 31, “configured for” on line 1 of claim 32, “and configured for providing” on lines 2-3 of claim 32, “configured for” on line 1 of claim 33, “a treatment pump configured for” on lines 1-2 of claim 34, “the system being configured for:” on lines 6-7 of claim 35, “configured for” on line 1 of claim 37, “configured for” on line 1 of claim 38, “one or more temperature sensors configured for” on lines 1-2 of claim 39, “the system being configured for” on line 4 of claim 39, “configured for” on line 1 of claim 40, “a filter section configured to” on lines 1-2 of claim 41, “a filter section configured to” on lines 1-2 of claim 42, “a boiler configured for” on lines 1-2 of claim 43, “a hot fluid connector system, configured for” on lines 1-2 of claim 44, “the hot fluid connector system being configured for” on line 3 of claim 44, “an electric heater configured for” on line 2 of claim 46, “being situated or configured for being situated” on line 1 of claim 50, “the detention section being configured for” on lines 4-5 of claim 51, “configured for” on line 1 of claim 52, “configured for” on line 1 of claim 53, and “configured for” on line 1 of claim 54.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation "a heat treatment piping system coupling the system inlet to the system outlet via:…to the system outlet;” on lines 11-17.  It is unclear and confusing what Applicant is trying to claim especially with all the punctuations. Examiner suggests condensing and removing the punctuations.  Claims 29-54 are also rejected since these claims depend on claim 28.
Claim 31 recites the limitation "configured for” on line 1.  It is unclear what is configured for, the system?
Claim 32 recites the limitation "configured for” on line 1 and “and configured for” on lines 2-3.  It is unclear what is configured for, the system?
Claim 33 recites the limitation "configured for” on line 1.  It is unclear what is configured for, the system?  Furthermore, claim 33 recites the limitation “temporarily coupling a second of the” on line 2.  It is unclear and confusing what Applicant is trying to claim.
Claim 34 recites the limitation "the flow of the water” on line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitation "configured for” on line 1.  It is unclear what is configured for, the system?
Claim 38 recites the limitation "configured for” on line 1.  It is unclear what is configured for, the system?
Claim 40 recites the limitation "the initial heating phase and/or the initial flow phase.” on lines 1-2.  There is insufficient antecedent basis for these limitations in the claim.  Also, claim 40 recites the limitation "configured for” on line 1.  It is unclear what is configured for, the system?
Claim 42 recites the limitation "a filter section” on line 1.  It is unclear whether Applicant is trying to refer to the same filter section as recited on lines 1-2 of claim 41, or a different filter section.
Claim 52 recites the limitation "configured for” on line 1.  It is unclear what is configured for, the system?
Claim 53 recites the limitation "configured for” on line 1.  It is unclear what is configured for, the system?  Claim 54 is also rejected since this claim depends on claim 53.
Claim 54 recites the limitation "configured for” on line 1.  It is unclear what is configured for, the system?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 28 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by STEWART, Murray et al. (WO 2009/146504 A1) (hereinafter “Stewart”).

Regarding Claim 28:
Stewart teaches a system for heat treatment of water (see FIG. 1, a disinfection apparatus 110) (see paragraphs 1, 10, 13, 15, 16 and 34) of a first vessel outside a fixed installation of the first vessel, the water comprising ballast water of the first vessel and/or waste water from hull cleaning of the first vessel (see FIG. 6, a ship ballast water treatment system) (see paragraphs 103-110), the system comprising:
a system inlet (see FIG. 1, a system inlet 128) (see paragraph 44);
a system outlet (see FIG. 1, a system outlet 130) (see paragraph 44);
a heat application section (see FIG. 1, a heater 124) configured for applying heat to the water, such that the water that is flowing through the heat application section is heated (see paragraphs 39-43);
a heat recovering section (see FIG. 1, a pre-heater 126) configured for recovering heat from the heated water, the heat recovering section comprising a first part and a second part configured for exchanging heat (Examiner’s note:  Examiner is broadly interpreting ‘a first part’ to include fluids entering the pre-heater 126 by a supply pipe 128 and then exiting the pre-heater 126 as a hotter fluid via the inlet conduit 120 and thence into the elongate conduit 112) (Examiner’s note:  Examiner is broadly interpreting ‘a second part’ to include hot disinfected fluids entering the pre-heater 126 by the outlet conduit 122 and exiting the pre-heater as cooler disinfected fluid through the disinfected fluid pipe 130) (see paragraphs 44-47); and
a heat treatment piping system (see FIG. 1, a housing 132 further including numerous piping/tubing and an elongate conduit 112) coupling the system inlet to the system outlet via: the first part of the heat recovering section; the heat application section; and the second part of the heat recovering section; such that the water can flow: from the system inlet to the first part of the heat recovering section; from the first part of the heat recovering section to the heat application section; from the heat application section to the second part of the heat recovering section; and from the second part of the heat recovering section to the system outlet (see paragraphs 34-35, 38 and 48);
the heat recovering section (see FIG. 1, a pre-heater 126) being configured for exchanging heat such that the water, which is flowing through the second part of the heat recovering section, is pre- heating the water, which is flowing through the first part of the heat recovering section (Examiner’s note:  Examiner is broadly interpreting ‘a first part’ to include fluids entering the pre-heater 126 by a supply pipe 128 and then exiting the pre-heater 126 as a hotter fluid via the inlet conduit 120 and thence into the elongate conduit 112) (Examiner’s note:  Examiner is broadly interpreting ‘a second part’ to include hot disinfected fluids entering the pre-heater 126 by the outlet conduit 122 and exiting the pre-heater as cooler disinfected fluid through the disinfected fluid pipe 130) (see paragraphs 44-47).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 28-54 are rejected under 35 U.S.C. 103 as being unpatentable over STEWART, Murray et al. (WO 2009/146504 A1) (hereinafter “Stewart”) in view of Nguyen et al. (U.S. 2004/0055966 A1) (hereinafter “Nguyen”) (alternate rejection).

Regarding Claim 28:
Stewart teaches a system for heat treatment of water (see FIG. 1, a disinfection apparatus 110) (see paragraphs 1, 10, 13, 15, 16 and 34), the system comprising:
a system inlet (see FIG. 1, a system inlet 128) (see paragraph 44);
a system outlet (see FIG. 1, a system outlet 130) (see paragraph 44);
a heat application section (see FIG. 1, a heater 124) configured for applying heat to the water, such that the water that is flowing through the heat application section is heated (see paragraphs 39-43);
a heat recovering section (see FIG. 1, a pre-heater 126) configured for recovering heat from the heated water, the heat recovering section comprising a first part and a second part configured for exchanging heat (Examiner’s note:  Examiner is broadly interpreting ‘a first part’ to include fluids entering the pre-heater 126 by a supply pipe 128 and then exiting the pre-heater 126 as a hotter fluid via the inlet conduit 120 and thence into the elongate conduit 112) (Examiner’s note:  Examiner is broadly interpreting ‘a second part’ to include hot disinfected fluids entering the pre-heater 126 by the outlet conduit 122 and exiting the pre-heater as cooler disinfected fluid through the disinfected fluid pipe 130) (see paragraphs 44-47); and
a heat treatment piping system (see FIG. 1, a housing 132 further including numerous piping/tubing and an elongate conduit 112) coupling the system inlet to the system outlet via: the first part of the heat recovering section; the heat application section; and the second part of the heat recovering section; such that the water can flow: from the system inlet to the first part of the heat recovering section; from the first part of the heat recovering section to the heat application section; from the heat application section to the second part of the heat recovering section; and from the second part of the heat recovering section to the system outlet (see paragraphs 34-35, 38 and 48);
the heat recovering section (see FIG. 1, a pre-heater 126) being configured for exchanging heat such that the water, which is flowing through the second part of the heat recovering section, is pre- heating the water, which is flowing through the first part of the heat recovering section (Examiner’s note:  Examiner is broadly interpreting ‘a first part’ to include fluids entering the pre-heater 126 by a supply pipe 128 and then exiting the pre-heater 126 as a hotter fluid via the inlet conduit 120 and thence into the elongate conduit 112) (Examiner’s note:  Examiner is broadly interpreting ‘a second part’ to include hot disinfected fluids entering the pre-heater 126 by the outlet conduit 122 and exiting the pre-heater as cooler disinfected fluid through the disinfected fluid pipe 130) (see paragraphs 44-47).
Examiner’s note:  The claim limitation ‘of a first vessel outside a fixed installation of the first vessel, the water comprising ballast water of the first vessel and/or waste water from hull cleaning of the first vessel’ is a part of the preamble and thus is not positively recited in the body of the claim.  Furthermore, the claim limitation ‘of a first vessel outside a fixed installation of the first vessel’ is merely intended use of the system, and the claim limitation ‘the water comprising ballast water of the first vessel and/or waste water from hull cleaning of the first vessel’ is merely the material worked upon.
Although the preamble claim limitations are not required, Nguyen fulfills these deficiencies.
Nguyen teaches a ballast water treatment system and method including a ship vessel and numerous ballast tanks (see Nguyen paragraphs 3, 20, 22-23 and 25-26).
Stewart and Nguyen are analogous inventions in the art of teaching a water treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water heating treatment system of Stewart to include a ship vessel capable of treating ballast water to achieve the same desirable result of removing contaminants and pathogens from a source of fluid (see Nguyen paragraphs 3, 20, 22-23 and 25-26).


Regarding Claim 29:
The combination of Stewart in view of Nguyen teaches the system according to claim 28, wherein Nguyen further teaches a ballast water treatment system and method including a ship vessel and numerous ballast tanks (see Nguyen paragraphs 3, 20, 22-23 and 25-26).
Stewart and Nguyen are analogous inventions in the art of teaching a water treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water heating treatment system of Stewart to include a ship vessel temporarily coupled via vessel piping connector to the at least one of the system inlet and the system outlet of Stewart to achieve the same desirable result of treating ballast water and further removing contaminants and pathogens from a source of fluid (see Nguyen paragraphs 3, 20, 22-23 and 25-26).

Regarding Claim 30:
The combination of Stewart in view of Nguyen teaches the system according to claim 29, wherein Nguyen further teaches a ballast water treatment system and method including a ship vessel and numerous ballast tanks (see Nguyen paragraphs 3, 20, 22-23 and 25-26).
Stewart and Nguyen are analogous inventions in the art of teaching a water treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water heating treatment system of Stewart to include a ship vessel temporarily coupled via a flange to the at least one of the system inlet and the system outlet of Stewart to achieve the same desirable result of treating ballast water and further removing contaminants and pathogens from a source of fluid (see Nguyen paragraphs 3, 20, 22-23 and 25-26).

Regarding Claim 31:
The combination of Stewart in view of Nguyen teaches the system according to claim 29, wherein Stewart further teaches a ballast pump of the first vessel being utilized for providing a flow of the ballast water from at least one ballast tank of the first vessel towards the system inlet or from the system outlet towards at least one ballast tank of the first vessel (see Stewart paragraph 67).

Regarding Claim 32:
The combination of Stewart in view of Nguyen teaches the system according to claim 29, wherein Nguyen further teaches a ballast water treatment system and method including a ship vessel and numerous ballast tanks (see Nguyen paragraphs 3, 20, 22-23 and 25-26).
Stewart and Nguyen are analogous inventions in the art of teaching a water treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water heating treatment system of Stewart to include a ship vessel temporarily coupled via vessel piping connector to the at least one of the system inlet and the system outlet of Stewart to achieve the same desirable result of treating ballast water and further removing contaminants and pathogens from a source of fluid (see Nguyen paragraphs 3, 20, 22-23 and 25-26).

Regarding Claim 33:
The combination of Stewart in view of Nguyen teaches the system according to claim 29, wherein Nguyen further teaches a ballast water treatment system and method including a ship vessel and numerous ballast tanks (see Nguyen paragraphs 3, 20, 22-23 and 25-26).
Stewart and Nguyen are analogous inventions in the art of teaching a water treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water heating treatment system of Stewart to include a ship vessel temporarily coupled via vessel piping connector to the at least one of the system inlet and the system outlet of Stewart to achieve the same desirable result of treating ballast water and further removing contaminants and pathogens from a source of fluid (see Nguyen paragraphs 3, 20, 22-23 and 25-26).

Regarding Claim 34:
The combination of Stewart in view of Nguyen teaches the system according to claim 28, wherein Stewart further teaches comprising a treatment pump configured for providing the flow of the water between the system inlet and the system outlet (see Stewart paragraph 67).

Regarding Claim 35:
The combination of Stewart in view of Nguyen teaches the system according to claim 28, wherein Stewart further teaches a mode valve system (see Stewart FIG. 1, a valve 138), the heat recovering section comprises: a primary inlet; a primary outlet; a secondary inlet; and a secondary outlet; the primary inlet being coupled to the system inlet via the mode valve system, the primary outlet being coupled to the secondary inlet via the heat application section, the secondary outlet being coupled to the system outlet via the mode valve system, the secondary outlet being coupled to the primary inlet via the mode valve system, the system being configured for: temporarily setting the mode valve system such that the coupling between the secondary outlet and the primary inlet is open while the coupling between the primary inlet and the system inlet is closed and/or while the coupling between the secondary outlet and the system outlet is closed (see Stewart FIG. 1, a controller unit 136) (see Stewart paragraphs 54-56, 61-69).

Regarding Claim 36:
The combination of Stewart in view of Nguyen teaches the system according to claim 35, wherein Stewart further teaches the mode valve system comprises: an inlet valve provided between the system inlet and the primary inlet of the heat recovering section; an outlet valve provided between the system outlet and the secondary outlet of the heat recovering section; and an internal valve provided between the primary inlet of the heat recovering section and the secondary outlet of the heat recovering section (see Stewart FIG. 1, a valve 138) (see Stewart FIG. 1, a controller unit 136) (see Stewart paragraphs 54-56, 61-69).

Regarding Claim 37:
The combination of Stewart in view of Nguyen teaches the system according to claim 28, wherein Stewart further teaches an initial flow phase wherein a flow rate of the water from the system inlet towards the system outlet is lower than during a subsequent flow phase (see Stewart FIG. 1, a controller unit 136) (see Stewart paragraphs 65-69).

Regarding Claim 38:
The combination of Stewart in view of Nguyen teaches the system according to claim 28, wherein Stewart further teaches an initial heating phase wherein more heat is applied to the water at the heat application section than during a subsequent heating phase (see Stewart FIG. 1, a controller unit 136) (see Stewart paragraphs 65-69).

Regarding Claim 39:
The combination of Stewart in view of Nguyen teaches the system according to claim 35, wherein Stewart further teaches one or more temperature sensors configured for obtaining one or more temperature measurements of the water prior to entering the heat application section and/or subsequent to leaving the heat application section and/or within the heat application section; the system being configured for utilizing the one or more temperature measurements for controlling: a flow rate of the water through the heat application section and/or a heat disposing setting of the heat application section and/or a setting of the mode valve system (see Stewart FIG. 1, a controller unit 136) (see Stewart paragraphs 65-69).

Regarding Claim 40:
The combination of Stewart in view of Nguyen teaches the system according to claim 39, wherein Stewart further teaches utilizing the one or more temperature measurements for controlling the initial heating phase and/or the initial flow phase (see Stewart FIG. 1, a controller unit 136) (see Stewart paragraphs 65-69).

Regarding Claim 41:
The combination of Stewart in view of Nguyen teaches the system according to claim 28, wherein Nguyen further teaches a filter section configured to filter 25 um particles from the water while the water is flowing between the system inlet and the system outlet (see Nguyen paragraphs 25-26).
Stewart and Nguyen are analogous inventions in the art of teaching a water treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water heating treatment system of Stewart to include a filter capable of treating ballast water to achieve the same desirable result of removing contaminants and pathogens from a source of fluid (see Nguyen paragraphs 3, 20, 22-23 and 25-26).

Regarding Claim 42:
The combination of Stewart in view of Nguyen teaches the system according to claim 41, wherein Nguyen further teaches a filter section configured to filter 45 um particles from the water while the water is flowing between the system inlet and the system outlet (see Nguyen paragraphs 25-26).
Stewart and Nguyen are analogous inventions in the art of teaching a water treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water heating treatment system of Stewart to include a filter capable of treating ballast water to achieve the same desirable result of removing contaminants and pathogens from a source of fluid (see Nguyen paragraphs 3, 20, 22-23 and 25-26).

Regarding Claim 43:
The combination of Stewart in view of Nguyen teaches the system according to claim 28, wherein Stewart further teaches a boiler configured for applying heat to the water at the heat application section (see Stewart paragraph 43).

Regarding Claim 44:
The combination of Stewart in view of Nguyen teaches the system according to claim 28, wherein Stewart further teaches a hot fluid connector system, configured for being supplied with a flow of hot fluid from an external hot fluid source, the hot fluid connector system being configured for applying heat to the water at the heat application section (see Stewart FIG. 1, a heater 124) (see Stewart paragraphs 39-43).



Regarding Claim 45:
The combination of Stewart in view of Nguyen teaches the system according to claim 44, wherein Stewart further teaches the external hot fluid source comprises a district heating system (see Stewart FIG. 1, a heater 124) (see Stewart paragraphs 39-43).

Regarding Claim 46:
The combination of Stewart in view of Nguyen teaches the system according to claim 28, wherein Stewart further teaches the heat application section comprises an electric heater configured for applying heat to the water (see Stewart FIG. 1, a heater 124) (see Stewart paragraphs 39-43).

Regarding Claim 47:
The combination of Stewart in view of Nguyen teaches the system according to claim 28, wherein Nguyen further teaches a ballast water treatment system and method including a ship vessel and numerous ballast tanks (see Nguyen paragraphs 3, 20, 22-23 and 25-26).
Stewart and Nguyen are analogous inventions in the art of teaching a water treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water heating treatment system of Stewart to include a mobile ship vessel capable of treating ballast water to achieve the same desirable result of removing contaminants and pathogens from a source of fluid (see Nguyen paragraphs 3, 20, 22-23 and 25-26).

Regarding Claim 48:
The combination of Stewart in view of Nguyen teaches the system according to claim 28, wherein Nguyen further teaches a ballast water treatment system and method including a ship vessel and numerous ballast tanks (see Nguyen paragraphs 3, 20, 22-23 and 25-26).
Stewart and Nguyen are analogous inventions in the art of teaching a water treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water heating treatment system of Stewart to include a ship vessel installed at a port and further capable of treating ballast water to achieve the same desirable result of removing contaminants and pathogens from a source of fluid (see Nguyen paragraphs 3, 20, 22-23 and 25-26).

Regarding Claim 49:
The combination of Stewart in view of Nguyen teaches the system according to claim 48, wherein Nguyen further teaches a ballast water treatment system and method including a ship vessel and numerous ballast tanks (see Nguyen paragraphs 3, 20, 22-23 and 25-26).
Stewart and Nguyen are analogous inventions in the art of teaching a water treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water heating treatment system of Stewart to include a ship vessel fixed at a port and further capable of treating ballast water to achieve the same desirable result of removing contaminants and pathogens from a source of fluid (see Nguyen paragraphs 3, 20, 22-23 and 25-26).

Regarding Claim 50:
The combination of Stewart in view of Nguyen teaches the system according to claim 28, wherein Nguyen further teaches a ballast water treatment system and method including a ship vessel and numerous ballast tanks (see Nguyen paragraphs 3, 20, 22-23 and 25-26).
Stewart and Nguyen are analogous inventions in the art of teaching a water treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water heating treatment system of Stewart to include a ship vessel capable of treating ballast water to achieve the same desirable result of removing contaminants and pathogens from a source of fluid (see Nguyen paragraphs 3, 20, 22-23 and 25-26).

Regarding Claim 51:
The combination of Stewart in view of Nguyen teaches the system according to claim 28, wherein Stewart further teaches a detention section, the heat treatment piping system coupling the system inlet to the system outlet via the detention section, such that the water can flow from the heat application section to the second part of the heat recovering section via the detention section, the detention section being configured for detaining the water flowing through the detention section for a pre-determined average detention time by having the heated water, which is flowing from the heat application section to the heat recovering section, being detained, such that the heated water is kept heated for the predetermined average detention time (see Stewart paragraphs 49 and 61-70).

Regarding Claim 52:
The combination of Stewart in view of Nguyen teaches the system according to claim 28, wherein Stewart further teaches heating the water at the heat application section, such that the water reaches a temperature of at least 60°C (see Stewart paragraph 15).

Regarding Claim 53:
The combination of Stewart in view of Nguyen teaches the system according to claim 28, wherein Stewart further teaches a flow of the water through the heat application section at a flow rate of at least 5 m*/h (see Stewart paragraphs 61-70).

Regarding Claim 54:
The combination of Stewart in view of Nguyen teaches the system according to claim 53, wherein Stewart further teaches a flow rate of at least 100 m*/h (see Stewart paragraphs 61-70).




Other References Considered
Alan Paul Baker (AU 710808 B3) teaches a system and method for improvements in tubular heat exchangers.

Nishizawa et al. (U.S. 2009/0078654 A1) teaches a method of liquid detoxification and apparatus thereof.














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773